Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/29/2021 have been fully considered but they are not persuasive. The brief response to the arguments were presented in the Final Rejection mailed on 08/04/2021 (Page 2).  The applicant expressed concerns as to the previous response in several discussions with the office.  To provide as clear an explanation as possible, and in the furtherance of customer service, the office provides a more detailed reply in this office action. 	
First, the applicant argues that the prior art does not disclose an advantage of the claimed devices that “a dead space is reduced while a space for wiring is provided”. Although the office acknowledges that the prior art does not disclose the above advantage, however, the office has a different reasoning for combining the references (see Final rejection mailed 08/04/2021). Further, the unexpected result is an outcome of the combination rather than the reason for the combination in this case. Therefore, the evidence of the above advantage does not overcome the rejection. See MPEP 716.019(d). 
Second, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the applicant argues that the which is not an issue for the OLEDs used in the song reference. The office has to respectfully disagree with the argument. Um discloses a technique of reducing a gate signal delay (Para. 0003, 0028-0029). Specifically, Um discloses avoiding the gate signal delay by controlling the gate overlap parts 102 (Fig. 10; Para. 0068). And, the office is in position that this technique of avoiding the gate signal delay would be applicable to other display technologies such as OLED. 
Third, the office also respectfully disagrees with the argument that the driver 103 of Um is not a scan driver. The 103 driver drives the gate overlap parts 102. And, by changing the status of the gate overlap parts 102 to floating state and non-floating state, the gate signal delay on the scan lines 101 is alleviated (Um; Para. 0068). The driver 103 of Um has a single and solitary purpose.  That purpose is to provide a signal to be applied to the scan lines.  It seems well within the broadest reasonable interpretation of the term scan driver in the claim, which the same claims require to provide a scan signal for driving the display device.  Therefore, the office reiterates that the base scan driver of the primary art could be modified/improved by applying Um’s teaching as discussed above. The driver 103 is interpreted as a part of the scan driver as it directly controls the signal on the gate lines 101. The figure 10 of Um with the marking for the scan line and the scan driver is provided below. 

    PNG
    media_image1.png
    353
    565
    media_image1.png
    Greyscale

The applicant further argues “why then would one of ordinary skill in the art modify Song’s OLED display using a circuit intended to improve a liquid crystal display and has applicability only to liquid crystal displays”? The office acknowledges that Um’s gate overlap circuit 103 is intended to improve aperture ratio of the liquid crystal display by avoiding the gate signal delay as argued by the applicant. However, the office maintains that the technique of avoiding gate signal delay would be applicable to other display technologies such OLED. 
The rejection of independent claims 1 and 15 is updated in view of Song and Um only. No new ground of rejection is made. The previously cited embodiments were relied upon in Um. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claim(s) 1, 15-16, 20-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2012/0147000 A1, hereinafter “Song”) in view of Um et al. (US 2018/0357973 A1, hereinafter “Um”). 

As to claim 1, Song (Fig. 3) discloses a display apparatus (Para. 0043), comprising: 
a substrate (10, OLED display unit inherently has a substrate) having a display area (“pixel areas 101-104”) and a peripheral area (“where the drivers 20 and 40 area located”), the peripheral area being outside the display area;  
a display unit (pixels 101-104) on the display area of the substrate, the display unit including a pixel circuit (Fig. 5) and a display device electrically connected to the pixel circuit (Para. 0068);  
a driver (Fig. 3 element 20 and 40) in the peripheral area of the substrate and configured to provide a signal to the display device (Para. 0049); and 
an output wiring (S1, EM1) configured to transmit the signal from the driver to the display device (Para. 0044), 
wherein the driver (Fig. 4) includes a scan driver (20’) configured to provide a scan signal for driving the display device, the scan driver disposed outside the display unit (10) and a light emission control driver (40’) disposed outside the scan driver (Para. 0066). 
Song does not explicitly disclose at least a part of the output wiring overlapping the driver, and
the output wiring is a scan line, and wherein at least a portion of the scan line overlaps the scan driver so as to pass between at least two driver circuits of the scan driver.
However, Um (Fig. 10) teaches at least a at least a part of the output wiring (109) overlapping the driver (103), and
wherein at least a portion of the scan line (109) overlaps the scan driver (scan driver including 107 and 103, as discussed above in the response to the arguments section that the driver 103 is interpreted as part of the scan driver) so as to pass between at least two driver circuits of the scan driver (103 and the transistor 105).
It would have been obvious to one of ordinary skill in the art to improve the base device of Song/Horiuchi. Um, as discussed above, discloses a known technique of including the connecting lines in a driver that would be applicable to the base device of Song/Horiuchi. One of ordinary skill in the art would have recognized that such a combination would have yielded predictable results and resulted in an improved system (Um; Para. 0039-0040). 

As to claim 15, Song (Fig. 3) discloses a display apparatus (Para. 0036), comprising: 
a substrate (OLED display unit inherently has a substrate) having a display area (pixels 101, 102, 103, 104) and a peripheral area (where the drivers 20 and 40 are), the peripheral area being outside the display area; 
a display unit (10) on the display area of the substrate (Para. 0036), the display unit including a pixel circuit and a display device (101) electrically connected to the pixel circuit (Fig. 5); 
a first driver (20) in the peripheral area of the substrate and on an outside of the display unit (10), the first driver being configured to provide a scan signal (S1) to the display device; 
a second driver (Fig. 4 element 40’) in the peripheral area of the substrate and on an outside of the scan driver (20’), the second driver being configured to provide a light emission control signal to the display device (Para. 0062); 
a first wiring (GL) configured to transmit the scan signal from the first driver (20) to the display device (Para. 0058); and 

Song does not disclose at least a part of the first wiring overlapping the first driver so as to pass between at least two drive circuits of the first driver. 
However, Um (Fig. 10) teaches at least a part of the first wiring (109) overlapping the first driver (scan driver including 107 and 103, as discussed above in the response to the arguments section that the driver 103 is interpreted as part of the scan driver) so as to pass between at least two driver circuits of the first driver (103 and the transistor 105).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Um to include connecting lines for a transistor of the driver in the device disclosed by Song. The motivation would have been to electrically connect the display lines to the driver (Um; Para. 0039-0040). 
	As to claim 16, Song (Fig. 4) discloses the display apparatus as claimed in claim 15, wherein the scan driver (20’) is between the second driver (40’) and the display unit (10). 

As to claim 20, Song (Fig. 3) discloses the display apparatus as claimed in claim 15, further comprising a power supply wiring in the peripheral area (ELVDD) and in a neighboring area outside at least one of the first driver (20) and the second driver (40), the power supply wiring being configured to supply power to the display device (Para. 0037). 

As to claim 24, Um (Fig. 10) teaches the display apparatus as claimed in claim 1, wherein the output wiring (108) overlaps the driver at a position directly over a driving semiconductor layer (10520) of an output transistor of the driver (106; Para. 0046).
The above rejection also stands for the similar device of claim 21.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Song and Um as applied to claim 1 above, and further in view of Shin (US 2005/0264496 A1, hereinafter “Shin”).

As to claim 2, Song (Fig. 4) discloses the display apparatus as claimed in claim 1, wherein: 
the driver includes a scan driver (20), the scan driver being configured to provide a scan signal for driving the display device (Para. 0044-0046), the scan driver being in a neighboring area outside the display unit (10), and 
the output wiring includes a scan line (S1), the scan line being configured to transmit the scan signal output from the scan driver to the display device (Para. 0056). 
Song does not disclose the scan driver being in the peripheral area of the substrate. 
However, Shin teaches the scan driver being in the peripheral area of the substrate (Para. 0038). 
It would have been obvious to one of ordinary skill in the art, at the time of filing, to combine the teaching of Shin to form the drive in the peripheral area of the substrate in a device disclosed by Song. The motivation would have been to form the display unit and the driver on the same substrate. 

 As to claim 3, Um (Fig. 10) teaches the display apparatus as claimed in claim 2, wherein the scan line (101) overlaps the scan driver (103, 107) to pass over an upper surface of the scan driver (the connecting lines 109 passes over the transistors 105), such that the scan driver (103,107) is interposed between the scan line (101) and the substrate (100; Para. 0039).

As to claim 4, Song (Fig. 4) discloses the display apparatus as claimed in claim 3, wherein the driver includes a light emission control driver (401’) in the peripheral area of the substrate and in a 

As to claim 5, Song discloses the display apparatus as claimed in claim 4, wherein the scan line does not overlap the light emission control driver (Fig. 4, scan driver 20’ is in front of the light emission driver 401’). 

 	As to claim 6, Song (Fig. 4) discloses the display apparatus as claimed in claim 4, wherein the scan driver (20’) is between the light emission control driver (401’) and the display unit (10). 

Claims 7-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Song and Um as applied to claims 1 and 15 above, and further in view of Horiuchi et al. (US 2010/0141570 A1, hereinafter “Horiuchi”).
As to claim 7, Song does not disclose the display apparatus as claimed in claim 1, wherein the display unit has a curved edge in at least a part of an area of the display unit. 
However, Horiuchi teaches the display apparatus as claimed in claim 1, wherein the display unit has a curved edge in at least a part of an area of the display unit (Fig. 1; Para. 0067).
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Song to have a curved surface as taught by Horiuchi/Um. The motivation would have been to provide a curved display device (Horiuchi; Fig. 11).  

As to claim 8, Song does not disclose the display apparatus as claimed in claim 1, wherein the display unit has at least one round-shaped edge.

It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Song to have a round edge as taught by Horiuchi. The motivation would have been to have a display device with the round edge (Horiuchi; Fig. 11).  
The above rejection also stands for the similar device of claim 17. 
 
As to claim 9, Horiuchi teaches the display apparatus as claimed in claim 7, wherein the driver is located in the peripheral area adjacent to the part of the area of the display unit, the driver being bent along the curved edge of the area of the display unit (Fig. 1 element 4). 
The above rejection also stands for the similar device of claim 18. 

Claims 10-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Song and Um as applied to claims 1 and 15 above, and further in view of Wu et al. (US 2018/0308871 A1, hereinafter “Wu”).

 	As to claim 10, Song does not disclose the display apparatus as claimed in claim 1, wherein: 
the pixel circuit includes a thin-film transistor including a semiconductor layer and a gate
electrode of which at least a part overlaps the semiconductor layer, a first conductive layer above the
thin-film transistor, and a second conductive layer above the first conductive layer, and 
the driver includes a driving semiconductor layer on a same layer as that of the semiconductor
layer, a driving gate electrode on a same layer as that of the gate electrode, and a third conductive layer
on a same layer as that of the first conductive layer. 
However, Wu (Fig. 11) teaches the display apparatus as claimed in claim 1, wherein: 

the driver includes a driving semiconductor layer (2 in B region) on a same layer as that of the semiconductor layer (2 on the A region), a driving gate electrode (4’) on a same layer as that of the gate electrode (4), and a third conductive layer (9’) on a same layer as that of the first conductive layer (9).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Wu to include the semiconductor layers for the transistor in the device disclosed by Song/Um. The combination would have merely yielded predictable results. 

 As to claim 11, Wu (Fig. 11) teaches the display apparatus as claimed in claim 10, wherein the output wiring (Vscan) is on a same layer as that of the second conductive layer (13; Para. 0118). 
The above rejection also stands for the similar device of claim 19. 

 As to claim 12, Wu teaches the display apparatus as claimed in claim 10, wherein the output wiring is electrically connected to the third conductive layer (Fig. 11; scan line is connected to the pixel, hence to pixel electrode).  

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Song and Um as applied to claim 1 above, and further in view of Sato (US 2017/0170248 A1, hereinafter “Sato”).

As to claim 13, Song does not disclose the display apparatus as claimed in claim 1, wherein the display device includes a pixel electrode, a common electrode above the pixel electrode, and an organic light emission layer between the pixel electrode and the common electrode.
Sato (Fig. 3A) teaches the display apparatus as claimed in claim 1, wherein the display device includes a pixel electrode (164), a common electrode (168) above the pixel electrode (164), and an organic light emission layer (166) between the pixel electrode (164) and the common electrode (168). 
It would have been obvious to one of ordinary skill in the art, at the time of filing, to combine the teaching of Sato to include a common electrode in the device disclosed by Song/Um. The motivation would have been to provide the common voltage to the pixel circuits. 

As to claim 14, Song (Fig. 3) discloses the display apparatus as claimed in claim 13, further comprising a power supply wiring in the peripheral area of the substrate (ELVDD) and in a neighboring area outside the driver (40). 
Song does not explicitly disclose that the power supply wiring being electrically connected to the common electrode of the display device. 
However, Sato teaches that the power supply wiring being electrically connected to the common electrode of the display device (Para. 0037).
It would have been obvious to one of ordinary skill in the art, at the time of filing, to combine the teaching of Sato to include a common electrode in the device disclosed by Song/Um. The motivation would have been to provide the common voltage to the pixel circuits.

Claims 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Song and Um as applied to claims 1 and 15 above, and further in view of Choi (US 2014/0211117 A1, hereinafter “Choi”).

As to claim 25, Song does not disclose the display apparatus as claimed in claim 1, further comprising one or more insulating layers disposed between the driver and the output wiring such that the output wiring, the one or more insulating layers, and the driver overlap at a position directly over a driving semiconductor layer of an output transistor of the driver.
However, Choi teaches further comprising one or more insulating layers (Fig. 4 element 113) disposed between the driver and the output wiring such that the output wiring, the one or more insulating layers, and the driver overlap at a position directly over a driving semiconductor layer of an output transistor of the driver (TFT; Para. 0063).
	It would have been obvious to one of ordinary skill in the art to combine the teaching of Choi to include an insulating layers between the conductive layers in the device disclosed by Song/Um. The motivation would have been to prevent unwanted electrical connection between the layers. 
The above rejection also stands for the similar device of claim 22.
Claims 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Song, Um and Choi as applied to claims 22 and 25 above, and further in view of Park et al. (US 2016/0189659 A1, hereinafter “Park”).

As to claim 26, Choi does not teach the display apparatus as claimed in claim 25, wherein the one or more insulating layers include an organic insulating layer and an inorganic insulating layer both disposed between the driver and the output wiring such that the output wiring, the organic insulating layer, the inorganic insulating layer, and the driver overlap at a position directly over the driving semiconductor layer of the output transistor of the driver.
However, Park (Fig. 7B) teaches wherein the one or more insulating layers (10) include an organic insulating layer and an inorganic insulating layer (Para. 0070) both disposed between the driver 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Park to include a multilayered insulating layer in the device disclosed by Song/Um/Choi. The motivation would have been to provide insulating between two layers (Park; Para. 0017). 
The above rejection also stands for the similar device of claim 23.

Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Kim et al. (US 2019/0179467 A1) discloses the connecting lines that overlap the driver (Fig. 2 element G1). 
Jang et al. (US 2012/0050234 A1) discloses the connecting lines that overlap the driver (Fig. 4 element Gi).  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner
Art Unit 2625

/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625